Mr. Justice Eakin
delivered the opinion of the court.
Plaintiff brings this suit in equity to reform the deed of an administrator', made upon the sale of real estate in a probate proceeding. A demurrer to the complaint was overruled, and a decree rendered for the relief asked, and defendant appeals.
1. But one question is raised upon this appeal, viz., whether the county court had jurisdiction of the heirs in the probate proceeding to order the sale of the property. This question, however, is not before us upon the facts, but only upon the sufficiency of the pleading.
The complaint, after alleging the issuance of letters of administration to F. M. Templeton, and the application of the proceeds of the sale of all personal property to the payment of expenses of the administration and debts of the estate, and reciting the filing of the petition for the sale of the real estate and the necessity therefor, alleges the order for the sale of the realty in the following language, viz.:
“That thereafter, on the 25th day of February, 1895, such proceedings were had in said county court, that the said F. M. Templeton, as the administrator of the estate of said decedent, was duly and regularly authorized and empowered, by an order of said court, which was duly *189entered, to sell all of the real estate of said decedent, including the said E. % of S. W. %< of section 33, township 8 S., range 25 E. W. M., properly describing it, the court finding that it was necessary to sell the said real estate of decedent in order to pay the remaining expenses, funeral charges, and claims still due and unpaid against the said estate.”
The principal contention of the defendant is that the county court did not have jurisdiction of the parties, and that before it can acquire jurisdiction there must be personal service upon the heirs in the manner provided by law. But the question arises here whether the complaint in this suit sufficiently alleges the decree of the county court. The county court, in exercising the jurisdiction pertaining to probate matters, is a superior court of general jurisdiction.
2. In such case it is necessary, in pleading the judgment of such court, only that it appear that the ■ judgment was rendered in a probate matter; and thereafter the presumption arises that the court acted within the authority conferred upon it by law. In Rutenic v. Hamakar, 40 Or. 444, 450 (67 Pac. 196, 199), Mr. Justice Moore reviews the authorities on both these questions at length, and holds:
“In a judgment rendered by a court of general and superior jurisdiction, however, every fact necessary to confer jurisdiction will be presumed in order to support the validity of the judgment. * * The county court in probate matters is a court of general and superior jurisdiction, * * and as it is unnecessary to allege a fact which the law will presume, * * the plaintiff was not required to allege that said court had secured jurisdiction of the person and subject-matter, so that the complaint is not vulnerable to the objection that it does not state facts sufficient to constitute a cause of action, notwithstanding it failed to allege that the order removing the administrator was ‘duly’ given or made.”
This ruling is sustained by all the authorities: 11 Ency. Pl. & Pr. 1130; Black, Judgments, § 966. The *190case of Galpin v. Page, 85 U. S. (18 Wall.) 850 (21 L. Ed. 959), and Cox v. Matthews, 17 Ind. 376, and other cases cited by defendant, are not in point on these questions, as they were before the court upon the facts.
3. The complaint sufficiently shows that the county court, when it rendered the judgment, was sitting as a probate court, having under consideration a probate matter in the administration of the estate of a deceased person, and that upon the petition of the administrator, it directed the sale of the real estate of decedent, the title to which is in question here, and further alleges that, in the execution of the deed to the purchaser at such sale, by mutual mistake of' the administrator and the purchaser, viz., by a clerical error, the lands were misdescribed in such deed, and asks that the deed be reformed.
These matters being uncontroverted, this is sufficient to entitle plaintiff to the relief claimed, and the decree of the lower court is affirmed. Affirmed.